— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Heller, J.), rendered November 3, 1984, convicting him of burglary in the first degree and robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in a light most favorable to the prosecution (People v Contes, 60 NY2d 620), we find that the evidence was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
Nor can we say under the circumstances that the sentence imposed was excessive (see, People v Suitte, 90 AD2d 80). Mangano, J. P., Bracken, Brown and Harwood, JJ., concur.